ORDER

PER CURIAM.
AND NOW, this 23rd day of February, 2011, the Petition for Allowance of Appeal filed by Respondent is hereby DEEMED a Petition for Review. The Petition is GRANTED, and the Order of the Commonwealth Court at 1252 C.D. 2009, dated July 2, 2010, which granted the Application to Vacate, Modify or Clarify Supersedeas, for Grant of Writs of Prohibition and Mandamus, and for Ancillary Jurisdiction Relief, is REVERSED. Petitioner’s filing of a Petition for Allowance of Appeal from the Commonwealth Court’s decision in Germantown Cab Co. v. Philadelphia Parking Authority, 993 A.2d 933 (Pa.Cmwlth.2010), (en banc), implicated the automatic supersedeas of Rule of Appellate Procedure 1736(b). See Pa.R.A.P. 1736(b). The Commonwealth Court’s decision to subsequently vacate that super-sedeas was not premised upon adequate evidence that Respondent would suffer irreparable harm if the supersedeas continued, or that removal of the supersedeas would not substantially harm the interested parties or adversely affect the public interest. See DER v. Jubelirer, 531 Pa. 463, 614 A.2d 199, 203 (1989); Rickert v. Latimore Twp., 960 A.2d 912, 923 (Pa.Cmwlth.2008), appeal denied, 601 Pa. 705, 973 A.2d 1008 (2009).